Citation Nr: 0529552	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder, including as secondary to 
service-connected right and left knee disabilities.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a urethral stricture due 
to VA medical or surgical treatment in June 1999.

3.  Entitlement to a total disability rating based on 
individual unemployment due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado, which among other dispositions, denied the 
following claims: (1) service connection for degenerative 
joint disease of the left shoulder, (2) compensation under 
38 U.S.C.A. § 1151 for a urethral stricture due to VA 
treatment; and (3) a TDIU.

The Board initially reviewed this matter in February 2004 and 
granted an increased rating for the veteran's service-
connected osteochondritis dissecans of the left knee, status 
post total knee replacement, and denied an increased rating 
for service-connected osteochondritis dissecans of the right 
knee, status post total knee replacement.  As to the issues 
currently on appeal, the Board remanded them for further 
evidentiary development.  A review of the record indicates 
that the directed actions in the Remand have been 
accomplished and the Board may proceed with its appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for degenerative 
joint disease of the left shoulder, compensation under 
38 U.S.C.A. § 1151 for a urethral stricture due to VA 
treatment, and a TDIU; all reasonable development necessary 
for the disposition of the appeal of these claims has been 
completed.

2.  The medical evidence shows that the veteran's left 
shoulder disability, to include arthritis, was nor present 
during service or for decades thereafter, is not linked to 
any incident of service, and was not caused or aggravated by 
a service-connected right or left knee disability.  

3.  VA medical records show that, in June 1999, the veteran 
underwent a right total knee arthroplasty and a Foley 
catheter was introduced into the veteran's bladder; his 
urethral stricture was not diagnosed until December 2000; and 
the overwhelming preponderance of the evidence is against the 
claim that the veteran's urethral stricture was caused by VA 
medical or surgical treatment in June 1999.

5.  Service connection is currently in effect for 
osteochondritis dissecans, right knee, status post total knee 
replacement, rated as 30 percent disabling; and degenerative 
joint disease of the left knee, status post total knee 
arthroplasty, rated as 30 percent disabling; his combined 
schedular rating is 60 percent.

6.  The veteran has a high school education and his 
employment experience includes work as a welder, welder 
foreman, salesman, and trucking company consultant.

7.  The veteran's service-connected disabilities do not 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein, and the veteran's arthritis of 
the left shoulder is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a urethral stricture, alleged to be due 
to VA medical or surgical treatment in June 1999, have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2005).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The appellant filed his claim in 
January 2002.  Therefore compliance with the VCAA is 
required. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the June 2002 rating decision, the October 
2002 Statement of the Case (SOC), and the April 2005 
Supplemental Statement of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the SOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government 
or private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims for service connection on a 
direct and secondary basis, § 1151 compensation, and TDIU, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the Court held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, the veteran 
appealed a June 2002 rating decision.  In February 2002 and 
November 2004, the RO provided notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, both letters addressed the 
four elements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The RO 
afforded the veteran thorough VA medical examinations, which 
addressed the etiology of the his degenerative joint disease 
of the left shoulder, the question of whether his urethral 
stricture was caused y VA treatment, and whether the 
veteran's service-connected disabilities preclude 
employment.  The medical evidence is sufficient to resolve 
the appeal of these three claims.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

FACTUAL BACKGROUND

Service medical records are negative for any findings 
attributed to a left shoulder disability.  In November 1952, 
the veteran  underwent a circumcision for redundant prepuce.  

VA treatment records show the veteran underwent a right total 
knee arthroplasty in June 1999.  A post-operative nursing 
note indicates a Foley catheter was draining clear urine.  An 
entry dated one day after surgery reflects that the veteran 
was voiding q. s. (sufficient amounts) of dark yellow urine.  
He was encouraged to increase fluid intake.  Two days after 
surgery the veteran reported that he had no difficulty with 
urination, but his urine had a foul odor.  He was reported to 
be voiding sufficient amounts of clear, yellow urine three 
days after surgery.  

In December 2000, the veteran was to undergo a left total 
knee arthroplasty, but it was canceled when the surgical team 
discovered that, while he was on the operating table, he had 
a significant phimosis with blockage of a urethral stricture 
distally.  The veteran reported later that he had a 
circumcision when he was a child and again as an adult in 
1952.  He indicated that he no longer had erections; he 
denied dysuria, hematuria, or pain.  In January 2001, the 
veteran underwent a meatoplasty (incision of urethra) and a 
phalloplasty (circumcision).  A clinical summary included the 
observation that, given the veteran's balanitis obliterans, 
he was likely to have problems with meatal stenosis for the 
rest of his life.  An entry in June 2001 shows that CIC 
(clean intermittent catheterization) was performed on a 
weekly basis.  The veteran reported that the catheter was 
passing easily and he was having no difficulty with 
urination.  In December 2001, the veteran indicated that he 
had urinated without difficulty since his surgery in January 
2001.  Current complaints included pain with erections and 
tearing of skin around the glans penis, which occurred almost 
daily.  The assessment was BXO (balanitis xerotica 
obliterans) with partially concealed penis and a history of 
painful erections.  In February 2002, the veteran underwent a 
phalloplasty and scrotoplasty.  The pre and post-operative 
diagnosis was recorded as concealed penis.  Postoperatively, 
the catheter was removed without pain or issue.  Notes in 
March indicate the veteran was voiding well.  In April the 
veteran reported occasional small volume incontinence and he 
has noticed a small urine stain on his underwear.  He denied 
pain, dysuria, and hematuria.  

The veteran underwent a VA examination in June 2002.  On a 
scale from one to ten with ten representing the worst 
possible pain, the veteran rated the pain from his right knee 
at a level of 2 to 4 and his left knee as 5 to 6.  He gave a 
history of bilateral knee instability with falls.  It was 
noted that the veteran wore a brace on his left knee. He 
stated that he was able to walk 4-5 blocks and climb one 
flight of stairs.  He found ascending and descending stairs 
equally difficult and he used a cane for balance.  It was 
observed that the veteran was left-handed.  He reported that 
the onset of his left shoulder pain was in 1999 and his 
belief that it was due to his lying on his left side to 
alleviate right knee pain.  He pointed out that he had no 
pain in the right shoulder.

The physical examination in June 2002 revealed limitation of 
motion in the right knee.  Limitation of motion, as well as 
mild instability, was also noted in the left knee joint.  No 
additional disability was found in either knee due to pain, 
fatigue, weakness, or incoordination upon repeat testing.  In 
addition to osteochondritis desiccans of the right knee with 
degenerative joint disease, status post right total knee 
arthroplasty and degenerative joint disease of the left knee 
secondary to compensatory weight bearing changes, status post 
left knee arthroplasty, diagnoses included degenerative joint 
disease of the left shoulder with limitation of motion,  
hypertension, a history of left cataract surgery, and 
hypercholesterolemia.  The examiner opined that the veteran 
would was able to sit most of the day and had good 
communicative skills.  It was further noted that he was able 
to write, type, use utensils, and do fine manipulation with 
his hands.  With regard to restrictions, the examiner 
indicated that the veteran would was not able to lift more 
than ten pounds frequently and he cannot lift overhead.  The 
physician concluded that the veteran was capable of 
performing sedentary work.  

VA treatment records show that in October 2002, the veteran 
complained of inability to attain an erection, urgency, 
episodes of incontinence, and weak urine flow.  He also 
complained of an episode of hematuria and dysuria that 
resolved spontaneously.  An intravenous urogram in January 
2003 revealed a normal appearing right ureter and a contour 
irregularity in the left ureter just downstream.  The veteran 
complained of frequency, urgency, and minimal leakage in June 
2003.

The veteran testified in a Board Videoconference in October 
2003 that he sustained a left shoulder injury when he was on 
a two-step kitchen ladder and as he stepped down on his left 
foot, the left knee collapsed and locked, causing him to fall 
on his shoulder.  He was uncertain as to the date of this 
incident.  The veteran indicated that he had had no urinary 
problems prior to his surgery in June 1999.  He said that he 
had had two penile surgeries and that he currently 
experiences dribbling of urine, nocturia, and an inability to 
empty his bladder, which causes pain.  The veteran further 
testified that he was unemployed and that his last job ended 
two years ago.  He worked as a salesman and consultant for a 
trucking company and added that he was a "jack of all 
trades".  Before he retired he worked in management.  He 
said that he retired after the company he worked for 'shut 
down".   

The veteran underwent a VA orthopedic examination in December 
2004.  He reported that the onset of his left shoulder pain 
was in May 2000.  An August 2002 MRI (magnetic resonance 
imaging) was interpreted to show left shoulder joint 
arthrosis, subdeltoid/subacromial bursitis and bicipital 
tenosynovitis.  The veteran underwent left shoulder 
subacromial decompression in November 2002.  He also reported 
that he had to quit his job because of his bilateral knee 
condition.  He recalled one episode of falling on the left 
shoulder due to his knees giving way, but he did not require 
medical attention.  The injury occurred before his surgery on 
the left knee and left shoulder.  Current complaints were 
chronic pain, limitation of motion, and difficulty with grip.  
Following the physical examination, the diagnosis was status 
post arthroscopic subacromial decompression with persistent 
acromioclavicular joint osteoarthritis and 
subacromial/subdeltoid bursitis.  

The examiner opined that the most likely etiology for the 
veteran's degenerative joint disease of the left shoulder was 
aging with attritional changes.  With regard to the veteran's 
report that he began having left shoulder pain because he 
started sleeping on his left side to relieve right knee pain 
after his right total knee arthroscopy in June 1999, the 
examiner opined that it was more likely the intrinsic 
acromioclavicular osteoarthritis was the approximate cause of 
the shoulder pain.  The clinician explained that an arthritic 
joint becomes symptomatic with increased weight and pressure, 
but the shoulder is not a weight bearing joint and increase 
in shoulder joint pain prompts change in joint position, 
which prevents permanent aggravation of the joint condition.  
The examiner also opined that it was not as likely (less than 
50 percent probable) that the degenerative joint disease of 
the left shoulder was worsened beyond its natural progression 
by sleeping on the left side because of the right knee 
disability.  He explained that the veteran's age at the onset 
of left shoulder pain has preponderance over a volitional 
body position in the production of the underlying left 
shoulder osteoarthritis.  The shoulder position could be 
voluntarily changed in response to arthritic pain, which 
conflicts with the contention of prolonged, unrelieved weight 
and pressure on the shoulder causing the left shoulder joint 
arthritis.  Rather, the acromioclavicular joint arthritis 
manifested itself in response to the alterable weight and 
pressure.

The veteran underwent another VA examination in January 2005.  
He gave a history of two circumcisions with no subsequent 
difficulty with urination.  In 1999, he underwent a knee 
arthroplasty and did well until December 2000, when he was 
supposed to undergo another knee operation, but the 
attendants were unable to insert a Foley catheter into the 
bladder.  The examiner noted numerous urology notes following 
the veteran's June 1999 knee surgery through an entry in 
October 2003, which indicated no evidence of cancer from a 
penile biopsy; he stated that there were no other urology 
notes after that.  In summary, the examiner concluded that 
there were no records or other documentation of any problems 
with urination, urinary incontinence, or recurrent urinary 
infections between June 1999 and December 2000, which would 
be expected if there was any significant injury as a result 
of the June 1999 catheterization.  

Current complaints at the January 2005 VA examination 
included leakage of the bladder, frequency, and nocturia one 
or two times per night.  The veteran also stated he has 
bleeding of the skin around the glans penis whenever he has 
an erection.  He did not describe dysuria or hematuria.  
Following the physical examination, the final diagnoses were 
as follows: (1) congenital hypospadias; (2) status post 
circumcisions times two (1952 and 1953); (3) balanitis and 
phimosis with urethral stricture (12/00) likely secondary to 
scarring secondary to pre-service circumcision scarring 
requiring phalloplasty and urethro-meatoplasty for stricture 
(January 2001), without subsequent evidence of any urethral 
stricture; and (4) circumcision revision and scrotoplasty 
(February 2002).  The examiner noted that there did not 
appear to be current or historical evidence of any outflow 
obstruction (stricture) from the bladder at the present time.  
With regard to the phimosis, he concluded that it was not 
related to any procedural difficulty that he could determine.  
The examiner and consulting physicians concluded that it is 
more likely that the congenital lesions, including 
hypospadias (a congenital condition) and abnormal tissue 
around the glans, resulting in tight phimosis, are the 
proximate cause of the urethral stricture, rather than the 
urinary catheterization in June 1999.  The physician added 
that the congenital lesions that were present may have 
complicated the catheter placement, but in the absence of 
documented urological signs or symptoms from June 1999 to 
December 2000, any cause and effect relationship is purely 
speculative and most unlikely.  It was noted that symptoms, 
such as obstructed voiding infections and discomfort, would 
have manifested immediately or shortly after June 1999, not 
18 months afterward.

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim after October 1, 
1997, the latter version of 38 U.S.C.A. § 1151 applies to his 
appeal.  Thus, the veteran must show that the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question.

Section 1151, in pertinent part, provides as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) Carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) An event not reasonably foreseeable.

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the non disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage. Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service- 
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Thus, rating boards should submit to the Director, 
Compensation and Pension Service, for extra- schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards of 38 C.F.R. § 4.16(a). 38 
C.F.R. § 4.16(b).

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board considered 
the application of reasonable doubt in the evaluation of the 
veteran's claims for service connection for degenerative 
joint disease of the left shoulder, including as secondary to 
service-connected knee disabilities, § 1151 compensation for 
urethral stricture, and TDIU.  However, the evidence as to 
these issues clearly preponderated against service 
connection, § 1151 compensation, and TDIU.  Accordingly, 
reasonable doubt is not for application. Gilbert, 1 Vet. App. 
at 53, Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
38 U.S.C.A. § 5107.

ANALYSIS
Service Connection for Degenerative Joint Disease, Left 
Shoulder

A review of the record indicates that service connection for 
degenerative joint disease of the left shoulder, including as 
secondary to service-connected knee disabilities, is not 
warranted.

Service medical records are negative for any findings 
attributable to a left shoulder injury or disability, to 
include degenerative joint disease or arthritis.  Likewise, 
there is no evidence of arthritis within one year of the 
veteran's separation from active service.  With respect to 
the onset of left shoulder pain, the veteran places it in 
1999 or 2000, some 46 years after his separation from 
service.  Accordingly, the overwhelming preponderance of the 
evidence is against a grant of service connection for a left 
shoulder disability based on a direct incurrence or 
presumptive basis.  38 U.S.C.A. §§  1101, 1110, 1112, 1113; 
38 C.F.R. §§  3.303, 3.307, 3.309.  The thrust of the 
veteran's claim is that his left shoulder disability is 
proximately due to or the result of his service-connected 
right knee disability. 

Turning next to the secondary service  connection aspect of 
the claim, the veteran contends that his arthritis of the 
left shoulder arose from sleeping on his left side subsequent 
to his right knee arthroplasty to alleviate right knee pain.  
He has also alleged that he incurred the left shoulder 
disability as the result of a fall caused by his bilateral 
knee disability.  However, there is no medical evidence, e.g. 
a statement from a treating or consulting physician, to 
support his claim that his degenerative joint disease of the 
left shoulder was caused or aggravated by his service-
connected right or left knee disability, including that such 
disabilities precipitated a fall and injury to the left 
shoulder.  The only competent evidence addressing etiology 
comes from a VA examiner in December 2004, who opined that 
the most likely etiology for the degenerative joint disease 
of the left shoulder is aging and attritional changes.  
(Attrition is defined as "the physiologic wearing away of a 
substance or structure (such as teeth) in the course of 
normal use."  Dorland's Illustrated Medical Dictionary, 29th 
Edition (W. B. Saunders Co., 2000)).  The examiner noted the 
veteran's advanced age (71 years) and pointed out that the 
shoulder is not a weight bearing joint and that joint pain 
would prompt a change in position, preventing any permanent 
aggravation of the joint condition.  It is evident that the 
examiner also excluded the veteran's left-sided sleeping 
position as an aggravating factor in the development of his 
left shoulder degenerative joint disease, as he opined that 
any manifestation of pain would be temporary and would not 
represent a permanent worsening of the disease itself. 

The Board observes that the examiner reviewed the veteran's 
claims file and followed his review with a thorough physical 
examination.  His opinion addresses the pertinent inquiry and 
is adequately supported by a rationale.  There is no 
competent contrary opinion of record.  The Board is not free 
to substitute its own judgment for that of a medical expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board has considered the veteran's statements regarding 
his belief that his left shoulder disability was caused by 
circumstances or complications associated with his bilateral 
knee disability.  However, the resolution of issues involving 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, requires competent or 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As a lay person, the veteran's opinion 
as to the etiology of his left shoulder disability has no 
probative weight.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  The Board does not question the veteran's 
statements and sworn testimony indicating that his left 
shoulder pain manifested only after his June 1999 right total 
knee arthroplasty.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (The 
veteran's statements are competent as to the onset and 
continuity of symptomatology, including pain.)  However, the 
only competent opinion of record clearly weighs against the 
contended causal relationship.
 
As the preponderance of the evidence is against the claim for 
service connection for a left shoulder disability on direct, 
presumptive or secondary basis, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Accordingly, the Board finds that service 
connection for degenerative joint disease of the left 
shoulder, including as secondary to service-connected knee 
disabilities, is not warranted.

§1151 Compensation for Urethral Stricture

The evidence in this matter indicates that compensation under 
38 U.S.C.A. § 1151 is not warranted for a urethral stricture.   
A medical opinion provided in January 2005 indicates that it 
was unlikely that the urethral stricture diagnosed in 
December 2000 resulted from urinary catherization performed 
in conjunction with the veteran's June 1999 surgery on his 
right knee.  The clinician supported his opinion with 
citation to the medical evidence in the claims file, noting 
that the veteran's treatment records are negative for any 
findings attributed to a urethral stricture between the 
period of June 1999 and December 2000.  With the exception of 
a subjective, isolated post-operative complaint of foul 
smelling urine, which was not associated with any voiding 
difficulty, the Board's own review of the claims file 
confirms the examiner's assertion.  As the examiner noted, 
the veteran reported that he was urinating without difficulty 
during the days following his right total knee arthroplasty.  
Thereafter and until attendants were unable to introduce the 
catheter into the veteran's bladder, there is no objective 
finding indicative of a urethral stricture.  The opinion 
leaves no doubt that without intermittent findings of urinary 
symptoms between June 1999 and December 2000, it is 
speculative to relate the June 1999 catheterization with the 
subsequent development of a urethral stricture.  The VA 
physician further indicated that it was more likely that the 
urethral stricture found in December 2000 was due to 
congenital lesions.  

A review of the record also fails to disclose any event not 
reasonably foreseeable having caused a urethral stricture.  
There is no indication in the record of any complications 
encountered upon the introduction, maintenance, or removal of 
the Foley catheter in June 1999.   Since competent evidence 
fails to show that a urethral stricture was the result of VA 
treatment, the issues of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
and any event not reasonably foreseeable are rendered moot. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
compensation under 38 U.S.C.A. § 1151 (West 2002) for 
additional disability of urethral stricture as caused by VA 
medical or surgical treatment in June 1999 must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.
TDIU

Service connection is currently in effect for osteochondritis 
dissecans, right knee, status post total knee replacement, 
rated as 30 percent disabling; and degenerative joint disease 
of the left knee, status post total knee arthroplasty, rated 
as 30 percent disabling.  The veteran's combined schedular 
rating is 60 percent.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task is to determine whether there are 
circumstances in this case apart from the non-service-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability.  In other 
words, the BVA must determine if there are circumstances, 
apart from non- service-connected disabilities, that place 
this veteran in a different position than other veterans with 
a 60 percent combined disability rating.  See 38 C.F.R. § 
4.16(a) (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1995).  The central inquiry is, "whether the veteran's 
service- connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

A review of the record indicates that the veteran completed 
high school and he worked as a division welder for 
approximately 11 1/2 years prior to entering and after 
separating from active service.  He went on to become a 
welder foreman.  In the 1990's and as recently as 2001, the 
veteran was employed as a salesman and consultant for a 
trucking company.  He has asserted that he had to stop 
working because of his bilateral knee disability.  However, 
his testimony indicates that he lost one position because he 
was laid off and the company where he was a salesman 
apparently went out of business.  On examination in June 
2002, bilateral knee limitation of motion was noted, along 
with mild instability in the left knee joint.  No additional 
functional limitation was found in either knee due to pain, 
fatigue, weakness, or incoordination upon repeat testing.  
Thus, while there is no doubt that the veteran continues to 
have symptoms and some functional limitation from his 
service-connected knee disabilities, the examiner found that 
the veteran possessed additional skills that were not 
hampered by his knee disabilities, such as having good 
communicative skills, and the ability to write, type, use 
utensils, and do fine manipulation with his hands.  The 
examiner also found that the veteran would be able to sit 
most of the day.  Having such an array of skills, the 
physician concluded that the veteran is capable of performing 
sedentary work.  There is no competent opinion that indicates 
otherwise.  Accordingly, the Board finds that the criteria 
for assignment of a total disability rating based on 
individual unemployability are not met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).

As the preponderance of the evidence is against the claim for 
a referral for consideration of individual unemployability on 
an extra-schedular basis. the benefit of the doubt doctrine 
is not for application and the claim must be denied,  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Service connection for degenerative joint disease of the left 
shoulder, including as secondary to service-connected right 
and left knee disabilities, is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a urethral stricture due to VA medical 
or surgical treatment in June 1999 is denied.

A total disability rating based on individual unemployment 
due to service-connected disabilities is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


